DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Response to Amendment/Arguments
Claims 1-14 are pending with claims 11-14 remaining withdrawn. Claim 1 is currently amended. 
The amendments required reconsideration of the art and an updated search to include Backe as the primary reference as seen below in combination with Okamoto, Sule is now tertiary. Considering that the remarks do not address the current rejection, they are considered moot.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backe (US 5503365) in view of Okamoto (US 4546795); 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backe (US 5503365) in view of Okamoto (US 4546795) as applied to claim 1 above and further in view of Sule (US 4711269); 
Backe discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    816
    793
    media_image1.png
    Greyscale

An electromagnetically actuated piston slide valve (figure 1), comprising: a valve housing (at 1, 15 and 16) with a first fluid connector (at 2) arranged axially relative to the valve housing and a second fluid connector (at 3) arranged radially relative to the valve housing and at least one fluid passage (via 9, 13, 5, 19) connecting the two fluid connectors, a piston slide (at 11 ) which is axially displaceable in the valve housing for regulating a free cross-sectional area of the fluid passage (i.e. the opening at 5) by opening and closing radial openings (5) on a valve body (of 4), a first biasing device (at push rod 14) which [acts] in such a manner that a force of the first biasing device acts in an opening direction (Col 4 ln 1-5, the push rod exerts a pressure proportional force on the bottom of the cup 11a in a direction to open the flow resistance…(i.e. the fluid flow from upstream pressure 2 acts on push rod 14 to fluidly bias the valve in the opening direction…)), wherein the slide at least partially releases the fluid passage upon displacement in the opening direction, a second biasing device (at 17, spring…) which rests against the valve housing in such a manner that a force of the second biasing device acts in a closing direction opposite to the opening direction, wherein the first and the second biasing device are adapted such that, in an electrically un-energized state of the coil, the slide adopts a position in which the fluid passage is closed (i.e. normally closed as discussed Col 4 ln 11-15), and a magnetic armature (3002 of solenoid 16 is a movable core of a solenoid actuator that acts proportionally as a proportional magnet to reciprocally move the valve based on the current level producing the magnetic flux to pull the movable core, Col 4 ln 9-10) coupled with the slide (via pin/rod 14), wherein, by the magnetic armature, by producing an electromagnetic field through electrically energizing the coil, the slide is axially displaceable in the valve housing against the force of the second biasing device into a position in which the fluid passage is at least partially opened (where the armature of the solenoid acts the same as for example as exemplary solenoid in Okamoto, discussed in Col 2 ln 38-42.) Backe does not disclose, although Okamoto teaches: a first biasing spring to bias the valve in the opening direction (10 figure 7, for the purpose of for example providing a counterbalancing force that is more reliable than that of upstream fluid pressure in case of pressure loss, and for the further purpose of providing a solenoid that can be opened and/closed based on pulse frequency of the solenoid and spring rate relationship, Col 3 ln 17-26)   
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Okamoto for the valve of Backe, a spring biasing the valve piston towards the open direction, where the spring of Okamoto can be interposed between the valve body 6a and the slide 11 of Backe as taught in Okamoto, all for the purpose of for example providing a counterbalancing force to the closing spring of Backe that is more reliable than that of upstream fluid pressure in case of pressure loss, and for the further purpose of providing a solenoid that can be opened and/closed based on pulse frequency of the solenoid and spring rate relationship as taught in Okamoto.   

Backe discloses (as modified for the reasons discussed above) in claim 2:  The piston slide valve according to claim 1, wherein the first and the second biasing device are adapted such that, upon electrically energizing the coil with a predetermined current intensity, the absolute value of the sum of the force of the first biasing device and of a force caused by the electromagnetic field and acting on the magnetic armature exceeds the absolute value of the force of the second biasing device (opening the valve requires the magnetic flux force coupled with the opening spring to overcome the closing spring force, as modified for the reasons discussed above, where it would have further been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the second spring as taught in in Backe/Okamoto with a larger closing force than the first spring/biasing device, for the purpose of closing the fluid flow line in case of power loss.)  

Backe discloses (as modified for the reasons discussed above) in claim 3:  The piston slide valve according to claim 1, wherein, in the electrically unenergized state of the coil, the absolute value of the force of the second biasing spring is greater than the absolute value of the force of the first biasing spring (as is required to normal close the valve, as modified for the reasons discussed above.)  

Backe discloses (as modified for the reasons discussed above) in claim 4:  The piston slide valve according to claim 1, wherein the slide is guided in axially shiftable manner by a first part of the valve housing (the inner body portion of 6b) and the magnetic armature is guided in axially shiftable manner by a second part (at the upper portion at housing/bobbin of 16) of the valve housing, wherein the first part of the valve housing and the second part of the valve housing are preferably different components of the valve housing (i.e. they are separate parts formed separately to connect into a unitary assembly.)  

Backe discloses (as modified for the reasons discussed above) in claim 5: The piston slide valve according to claim 1, wherein the slide and the magnetic armature are configured as separate components (the armature 3002 and the slide 11 are connected via mechanical seating of the rod/pin 14.)  

Backe discloses (as modified for the reasons discussed above) in claim 6:  The piston slide valve according to claim 1, wherein the slide and the magnetic armature are clamped between the first biasing device and the second biasing device (i.e. as modified for the reasons discussed above, the upper spring 17 and the lower spring 10 of Backe/Okamoto are opposed with 17 forcing 11 into force fit relation with flange of 14.)  

Backe discloses (as modified for the reasons discussed above) in claim 7:  The piston slide valve according to claim 1, wherein, wherein the slide and the magnetic armature are arranged such that they allow for an offset relative to each other in the radial direction (the slide has a larger diameter than that of the magnetic armature, and accordingly they are radially offset relative to one another, and opening 18 provides for an offset mass centroid of 11 relative to that of 3002.)  

Backe discloses (as modified for the reasons discussed above) in claim 8:  The piston slide valve according to claim 1, wherein the slide and the magnetic armature are arranged such that they allow for an angular offset relative to each other (rotational angular offset.) 

Backe discloses (as modified for the reasons discussed above) in claim 9: The piston slide valve according to claim 1, wherein the magnetic armature and the slide are coupled via a [pin] connection (via 14), but Backe does not disclose, although Sule teaches: providing a hinge connection (force ball hinge arrangement of 244, figure 6/7 for the purpose of providing a force centering point so that the reciprocating pin 252 avoids sideways or off center movement);
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the rigid axial connection, a force ball hinge connection as taught in Sule, where the armature of Backe can have interposed between the face of the armature and an opposing face of the pin of Backe, as taught in Sule, a force ball that provides a force centering point for the purpose of providing a reciprocating pin arrangement avoids sideways or off center movement, and thus for example maintaining adequate axial alignment of the forces for consistent reciprocal action. 

Backe discloses (as modified for the reasons discussed above) in claim 10:  The piston slide valve according to claim 9, wherein the hinge connection comprises a ball element (as discussed above as modified for the reasons therein.) 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753